Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 1 of 17 PAGEID #: 20652




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 Tressa Sherrod, et. al.,                  )
                                           )
                                           ) Case No.:3-14-cv-454
        Plaintiffs,                        )
                                           )
 v.                                        )
                                           )
 Wal-Mart Stores, Inc.,                    ) District Judge Walter H. Rice
 Wal-Mart East, L.P.,                      )
                                           )
        Defendants.                        )

           PLAINTIFFS' MEMORANDUM IN OPPOSITION TO
         WAL-MART STORES EAST, L.P.’S MOTION TO CERTIFY
      A STATE LAW QUESTION TO THE SUPREME COURT OF OHIO

       Plaintiffs file this Memorandum in Opposition to Wal-Mart Stores East, L.P.’s

Motion to Certify a State Law Question to the Supreme Court of Ohio.

I.     ARGUMENT AND AUTHORITY

       Distilled down to its essence, Wal-Mart’s Motion asks this Court to certify

whether Ohio Revised Code Section 2315.18(B)(3) means what it says, or should be

amended by judicial fiat. Revised Code Section 2315.18 sets maximum amounts that

can be awarded for noneconomic (pain and suffering) damages in certain tort bodily

injury cases. Paragraph (B)(3) of the statute lists two exceptions where the cap does

not apply. R.C. § 2315.18(B)(3). Paragraph (B)(3) prohibits a cap on noneconomic

damages that result from either: (a) “Permanent and substantial physical deformity,
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 2 of 17 PAGEID #: 20653




loss of use of a limb, or loss of a bodily organ system;” or (b) “permanent physical

functional injury that permanently prevents the injured person from being able to

independently care for self and perform life-sustaining activities.” Id. Neither

exception expressly mentions or alludes to an additional requirement – a minimum

amount of time that a decedent must suffer from the catastrophic injuries – that must

be satisfied before the exception can apply. With its Motion, Wal-Mart attempts to

turn this clear statutory language on its head by arguing that the legislature’s

omission of a “minimum time of suffering” requirement from the statutory

exceptions to the cap, in and of itself, creates uncertainty on whether the statutory

exceptions require one.

      The court should deny Wal-Mart’s motion for two reasons. First, as written,

the exceptions to caps contained in Section 2315.18(B)(3) do not require a decedent

to suffer longer than “just a few minutes” before an exception can apply. Ohio has

long recognized a right to recover damages for pain and suffering that result from

bodily injury whenever a victim of a tort suffers pain for any amount of time. If the

legislature wanted to limit the exceptions for pain and suffering caps to situations

where decedents consciously suffered for more than “a few minutes,” it would have

done so in the text of the statute. Second, Wal-Mart’s Motion is untimely. Motions

to certify should be made early in a case wherever possible, and are particularly

disfavored when, as in this case, the movant requests certification on an issue after



                                         2
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 3 of 17 PAGEID #: 20654




the trial court has ruled adversely to the movant on a motion for summary judgment.

They are not to be used as a way to get a second bite of the apple. Wal-Mart raises

this issue for the first time four years after the lawsuit was filed, about seventeen

months after the Court denied summary judgment on the survival claim, and almost

four months after the Court denied Wal-Mart’s request to reconsider denial of

summary judgment on the survival claim.1 The timing of Wal-Mart’s Motion, as

well as its focus on the largest potential component of damages in the survival claim,

suggests that Wal-Mart seeks certification for strategic reasons rather than to resolve

a previously undiscovered ambiguity in Ohio law.

II.   FACTUAL AND PROCEDURAL BACKGROUND

      The following facts cannot be disputed. John Crawford, III bled to death on a

Wal-Mart floor because he was shot through his liver. (Depo of Robert Schott, M.D.,

Doc. 173; pp. 41,42). The forensic pathologist who performed Crawford’s autopsy

observed that a bullet had passed through the majority of Crawford’s liver and

caused “devastating” damage to the organ. (Schott Depo., Doc. 173, pp. 40, 41). The

bullet also passed through Crawford’s hemidiaphragm2, which could have made

Crawford’s efforts to breathe difficult and painful. (Schott Depo., Doc. 173, p. 44).


1
  See Complaint (Doc. 1) filed December 16, 2014; Order Denying Summary
Judgment in Part (Doc. 273) filed January 28, 2019; and Order Denying Both
Parties’ Motions for Reconsideration (Doc. 326) filed February 12, 2021.
2
  The hemidiaphragm is part of the diaphragm, which is a muscle that flexes the rib
cage during breathing. (See Schott Depo., p. 43).

                                          3
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 4 of 17 PAGEID #: 20655




Crawford’s brain, heart, and spinal cord were not hit by the gunfire. See generally

(Crawford Post-Mortem Examination, Schott Depo., Doc. 173, Ex. 1). Crawford was

alive when he reached the hospital, but he died after resuscitative measures proved

unsuccessful. (Schott Depo., Doc. 173, p. 11).

       Wal-Mart “does not believe there is any evidence of [Crawford’s] conscious

pain and suffering.” (WM Memo., Doc. 334, PageID# 20648 n.1). However, the

foregoing facts, as well as abundant other record evidence, disprove that belief.3

Additionally, Wal-Mart claims that if “Crawford was ‘conscious’ at all, he only

suffered for a few minutes.” (WM Memo., Doc. 334, PageID# 20648). Wal-Mart

does not cite anything in the record to support, explain, or quantify how many

minutes constitute “a few,” or whether Crawford suffered only “a few” minutes. Yet

Wal-Mart asks the Court to certify the question of whether more a “few minutes” is

required by Section 2315.18(B)(3) without demonstrating from the record why the

question is relevant or how a period of consciousness shorter than a “few minutes”

would help decide this case, where Wal-Mart contends Crawford did not consciously

suffer at all.

       Procedurally, several dates are relevant to Wal-Mart’s Motion. On

December 16, 2014, Plaintiffs sued Wal-Mart alleging liability under negligence and


3
 One would expect Wal-Mart to have moved for summary judgment or in limine
on the issue of Crawford’s conscious pain and suffering if there was insufficient
evidence in the record to create a jury question on that element of damages.

                                         4
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 5 of 17 PAGEID #: 20656




premises liability theories. The complaint included a survival claim and an claim for

wrongful death. (Complaint, Doc. 1). On July 17, 2018, the discovery phase of the

case ended. (Doc. 167). On December 17, 2018, almost four years to the day after

Plaintiffs filed suit, Wal-Mart moved for summary judgment on all of Plaintiffs’

claims.” (Mtn for S.J., Doc. 186, PageID#12295). On January 28, 2019, the Court

granted Wal-Mart summary judgment on Plaintiffs’ wrongful death claim but denied

summary judgment as to the survival claim. (Doc. 273). On November 24, 2020,

Wal-Mart moved the Court to reconsider its denial of summary judgment on the

survival claim. (Doc. 324). The Court denied Wal-Mart’s (and Plaintiffs’) Motion

for Reconsideration by order dated February 12, 2021. (Doc. 326). Not until May 24,

2021 did Wal-Mart file anything alleging there is an unsettled question regarding the

exceptions to Ohio’s cap on noneconomic damages. (Wal-Mart Motion to Certify,

Doc. 324). Wal-Mart’s Motion offers no explanation for why it took Wal-Mart so

long to recognize or raise this issue.

III.   ARGUMENT AND AUTHORITY

       a.    Federal Courts are Obliged to Exercise the Full Extent of Their
             Diversity Jurisdiction Whenever Existing State Law Principles Offer a
             Reasonably Clear and Principled Basis for Determining State Law.

       When sitting in diversity, federal courts have a "duty . . . to decide

questions of state law whenever necessary to the rendition of a judgment." Meredith

v. Winter Haven, 320 U.S. 228, 234, 64 S. Ct. 7, 88 L. Ed. 9 (1943). Furthermore,



                                         5
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 6 of 17 PAGEID #: 20657




it is “the duty of the federal courts, where the state law supplies the rule of decision,

to ascertain and apply that law even though it has not been expounded by the highest

court of the State." Fid. Union Tr. Co. v. Field, 311 U.S. 169, 177, 61 S. Ct. 176, 85

L. Ed. 109 (1940). While federal courts have discretion to certify questions of new

or unsettled state law, “mere difficulty in ascertaining local law is an insufficient

basis upon which to certify a question of law to the highest court of a state.” Duryee

v. U.S. Dep’t of the Treasury, No. Case C-2-88-778, 1995 U.S. Dist. LEXIS 21407,

at *10-11 (S.D. Ohio Aug. 14, 1995). See Transamerica Ins. Co. v. Duro Bag Mfg.

Co., 50 F.3d 370, 372 (6th Cir. 1995) (certification most appropriate where state law

is new or unsettled).

      Indeed, the Sixth Circuit Court of Appeals considers itself and other federal

courts obliged to exercise the full extent of their diversity jurisdiction and to rule

upon unsettled questions of state law where established law and legal principles

leave a reasonably clear outcome. See Pennington v. State Farm Mut. Auto. Ins. Co.,

553 F.3d 447, 450 (6th Cir. 2009). Federal courts “generally will not trouble our

sister state courts every time an arguably unsettled question of state law comes across

our desks. When we see a reasonably clear and principled course, we will seek to

follow it ourselves." Id. (citation omitted). Such an occasion arose in Pennington,

where the Sixth Circuit was asked to certify a matter of first impression under

Kentucky law regarding premiums for uninsured motorist coverage. The Court



                                           6
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 7 of 17 PAGEID #: 20658




denied certification because “the relevant [Kentucky] caselaw addressing UIM

premiums and stacking provide[d] sufficient guidance to allow … a clear and

principled decision[]” on the question State Farm wanted certified. Id. See also

Berrington v. Wal-Mart Stores, Inc., 696 F.3d 604, 611 (6th Cir. 2012) (denying

certification where it was clear that Michigan courts would not recognize the cause

of action that appellant urged the Sixth Circuit to adopt). In summary, certification

is an exception reserved for situations where it cannot be reasonably predicted how

the state’s highest court would rule on an issue. Wal-Mart’s Motion to Certify does

not present such a situation.

      b.     Ohio Law Allows Recovery of Pain and Suffering Damages Whenever
             a Decedent Consciously Suffered for Any Period of Time.

      In Ohio, damages for a decedent’s conscious pain and suffering that result

from bodily injury can be recovered whenever a decedent consciously suffered for

any period of time. See, e.g., Wilburn v. Cleveland Elec. Illuminating Co., 74 Ohio

App. 3d 401, 413, 414 (1991).4 For example, in Wilburn, the decedent was

electrocuted when he touched a downed power line. The Court upheld the jury’s

award of noneconomic damages because the record established that the decedent

was conscious long enough to spin around three times yelling, "Help me, help me,"

while he felt 4,200 volts of electricity burn through his body, catching his clothes on


4
 Wilburn was decided approximately 14 years before R.C. § 2315.1, which
became effective April 7, 2005.

                                          7
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 8 of 17 PAGEID #: 20659




fire and [burning him].” Id. at 414, 599 N.E.2d at 309. An award for pain and

suffering was permissible because Plaintiff “presented substantial evidence that

showed [the decedent] experienced anguish and intense burning pain prior to lapsing

into unconsciousness.” Id.

      Like the decedent in Wilburn, the evidence is that Crawford suffered between

the time he was shot through his liver and the time he lost consciousness. Wal-Mart

cites nothing in support of its belief that Crawford became unconscious the instant

the first bullet entered his body, and he did not suffer an injury to areas commonly

associated with near instantaneous death, such as the brain, spinal cord, or heart. As

a result, there is no genuine dispute that Plaintiffs are entitled to introduce evidence

of Crawford’s conscious pain and suffering at trial in support of the survival claim.

      c.     There is No Genuine Dispute that the Statutory Exceptions to Ohio’s
             Caps on Noneconomic Damages Do Not Require a Decedent to Suffer
             More than a Few Minutes In Order for the Exceptions to Apply.

       Ohio Revised Code Section 2315.18(B)(3) lists the criteria that must be met

in order for noneconomic damage awards based on bodily injury to be exempt from

the statutory cap. It reads:

      There shall not be any limitation on the amount of compensatory
      damages that represents damages for noneconomic loss that is
      recoverable in a tort action to recover damages for injury or loss to
      person … if the noneconomic losses of the plaintiff are for either of the
      following:
      (a) Permanent and substantial physical deformity, loss of use of a limb,
      or loss of a bodily organ system; or



                                           8
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 9 of 17 PAGEID #: 20660




      (b) Permanent physical functional injury that permanently prevents the
      injured person from being able to independently care for self and
      perform life-sustaining activities.

R.C .§ 2315.18(B)(3). As written, Section 2315.18(B)(3) does not require that a

plaintiff suffer for a minimum amount of time, let alone a “few minutes,” before its

exceptions apply. The plain terms of Section 2315.18(B)(3) exempt noneconomic

damages from the cap whenever a plaintiff’s pain and suffering results from an

injury(ies) that cause: (a) permanent loss of a bodily organ system; or (b)

permanently prevent the plaintiff from performing life-sustaining activities. Id. Both

exceptions involve catastrophic injuries that might cause a plaintiff’s death, whether

seconds, minutes, or years after the plaintiff’s initial injury.5 The exceptions do not

condition their applicability upon a plaintiff suffering these catastrophic injuries for

minimum time period. Rather, the exceptions identify the severity and permanent

life-changing aspects of the injuries as the characteristics that distinguish pain and

suffering claims subject to the cap from claims that are not. To the extent Section




5
  The evidence shows that Crawford’s fatal liver wound caused permanent loss of
his digestive system and, ultimately, permanent failure of all bodily systems. The
wound also directly and permanently prevented Crawford’s body from performing
the most basic life-sustaining activities. Significantly, Wal-Mart’s Motion does not
challenge whether Crawford’s injuries meet the written criteria in R.C. §
2315.18(B)(3). Rather, Wal-Mart contends that Crawford did not suffer long
enough to meet an unwritten condition that Wal-Mart wants tacked onto the
statute.

                                           9
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 10 of 17 PAGEID #: 20661




2315.18(B)(3) imposes any kind of time requirement, it is simply that the injuries

affect a plaintiff for the remainder of their life.

       Wal-Mart contends Ohio law “is unsettled as to whether the damage caps on

noneconomic recovery provided under R.C. § 2315.18 apply to a survival claim

lasting a few minutes.” (WM Memo., Doc. 334, PageID ## 20649). It points to the

absence of any case law on this exact question as a ground for arguing that Ohio law

is unsettled on this point. However, the lack of case law addressing a specific

question does not give rise to an inference that a correct answer is in doubt. After

all, courts can rule only on the issues that parties are willing to raise. Some questions,

like the question Wal-Mart would have this Court certify, have obvious answers.

Wal-Mart’s proposed question for certification is not the stuff of which certified

questions are made. This Court should reject Wal-Mart’s invitation to rewrite the

Ohio Revised Code by adding a temporal restriction to R.C. § 2315.18 the Ohio

General Assembly did not include.

       Under Ohio law, where “the language of a statute is plain and unambiguous

and conveys a clear and definite meaning, there is no need to apply rules of statutory

interpretation.” Cline v. Ohio BMV, 61 Ohio St. 3d 93, 96, 573 N.E.2d 77, 80 (1991).

Wal-Mart does not even allege that Section 2315.18(B)(3) is ambiguously worded.

Rather, Wal-Mart argues that its unwritten, self-drafted standard should be added to

the legislature’s written criteria. There is no reason to believe the Ohio Supreme



                                            10
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 11 of 17 PAGEID #: 20662




Court would give weight to Wal-Mart’s proposed, unwritten conditions at the cost

of reducing the number of claims that are exempt from the cap based on the statute’s

written criteria. Because there is no ambiguity in Section 2315.18(B)(3), Wal-Mart’s

argument fails.

      Even if Section 2315.18(B)(3) contained some latent ambiguity that required

statutory interpretation, Ohio courts “rely upon ordinary principles of statutory

construction,” and the primary rule “is to give effect to the legislature's intention.”

Cline, 61 Ohio St.3d at 97, 573 N.E.2d at 80. “In determining intent, it is the duty of

the court to give effect to the words used, not to delete words used or insert words

not used.” Id. (emphasis added). Wal-Mart essentially seeks certification on whether

the language and standard Wal-Mart drafted should be added to the language of

Section 2315.18(B)(3) in order to interpret the legislature’s intent. Ohio law does

not permit adding the words and conditions to Section 2315.18(B)(3) as Wal-Mart

requests. Furthermore, the Court can assume the legislature included all the criteria

it considered important for allowing exceptions to the cap when it drafted the

exceptions. If anything, the absence of Wal-Mart’s proposed standard from Section

2315.18(B)(3) is a strong indication the legislature considered such a standard

irrelevant or undesirable to its legislative objectives.




                                           11
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 12 of 17 PAGEID #: 20663




      d.     Wal-Mart’s Motion to Certify is Untimely.

      “The Sixth Circuit has explained that ‘[l]ate requests for certification are

disfavored.’” Range v. Douglas, No. 1:10-CV-473, 2015 U.S. Dist. LEXIS 7861, at

*18 (S.D. Ohio Jan. 23, 2015) (Judge Barrett) (quoting Shaheen v. Yonts, 394 F.

App'x 224, 233 (6th Cir. 2010)). “Untimeliness is itself a reason to deny the motion.”

Id. (quoting Carolina Cas. Ins. Co. v. Panther II Transp., Inc., 402 F. App'x 62, 68

(6th Cir. 2010)). Accordingly, a motion to certify should be made early in a

proceeding where possible.

      Courts particularly disfavor motions to certify made after a district court has

issued an adverse ruling. “The appropriate time for a party to seek certification of a

state-law issue is before, not after, the district court has resolved the issue.” State

Auto Prop. & Cas. Ins. Co. v. Hargis, 785 F.3d 189, 194-95 (6th Cir. 2015). See also

Carolina Casualty, 402 F. App’s at 63, 68 (Sixth Circuit denied motion to certify

made after adverse district court decision and after submitting its appellate brief);

Range, 2015 U.S. Dist. LEXIS 7861, at *18 (Judge Barrett denies motion to certify

made after the court had already addressed the issues sought to be certified); Neeley

v. Wolters Kluwer Health, Inc., 311 F.R.D. 427, 431 (E.D. Ky. 2015)(court denied

plaintiff’s motion to certify where the lawsuit was pending for roughly four years

before being transferred, and certification was requested after the transfer and after

the court ruled against plaintiff on defendant’s motion for summary judgment);



                                          12
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 13 of 17 PAGEID #: 20664




Riordan v. State Farm Mut. Auto. Ins. Co., 589 F.3d 999, 1003 (9th Cir.

2009)(district court properly adopted the magistrate’s recommendations and denied

a motion to certify a question regarding attorney’s fees where state law was

reasonably clear and the magistrate had already ruled contrary to Appellant on the

attorney’s fees issue).

      This Court has not previously ruled on the precise issue that Wal-Mart wants

to certify—whether the Supreme Court has constitutional authority to write laws.

And unlike some of the decisions cited above, this the Court has not granted

summary judgment against the party requesting certification. However, the

principles underlying Carolina Casualty, Hargis, and Range remain applicable to

Wal-Mart’s Motion. Discovery ended about three years ago (Notation Order, Doc.

167), and Wal-Mart moved for summary judgment roughly thirty months ago. (Mtn

for S.J., Doc. 186, PageID#12295). Wal-Mart was clearly aware of the record

evidence regarding Crawford’s conscious pain and suffering when it moved for

summary judgment in December, 2018, and also in November, 2020, when it moved

the Court to reconsider denial of summary judgment on the survival claim. (Doc.

324). If Wal-Mart’s proposed question had been worthy of certification, then Wal-

Mart was obliged to make its motion many months, if not years, ago. The timing of

Wal-Mart’s Motion suggests that Wal-Mart is pursuing certification with the hope

of knocking out Plaintiff’s largest potential damages category under the case’s



                                       13
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 14 of 17 PAGEID #: 20665




present disposition. Plaintiffs cannot fault Wal-Mart’s counsel for swinging for the

fences. However, filing a motion to certify this late in the lawsuit, and only after

twice being denied summary judgment on the survival claim, makes Wal-Mart’s

Motion precisely the kind of motion to certify that is heavily disfavored by the Sixth

Circuit.

      e.     Wal-Mart’s Other Rationales to Support its Motion Are Without Merit.

      Wal-Mart also argues the Court should grant its Motion because the case will

be delayed anyway by the pending interlocutory appeal, because clarity on the

damage cap issue would allow the parties to make informed settlement decisions;

and because the interests of judicial economy would be served by certifying its

proposed question. None of these reasons have merit.

      First, Plaintiffs’ interlocutory appeal is irrelevant to the analysis of whether

Wal-Mart’s question is worthy of certification. Second, certifying Wal-Mart’s

question will not provide greater clarity and certainty, because the answer is already

clear and certain under Ohio law. Third, Wal-Mart’s Motion to Certify, even if

granted, will not change the parties’ static settlement posture. Finally, if Wal-Mart

was concerned about judicial economy, it would have argued the cap issue in its

motion for summary judgment or as a motion in limine. And certification of an easily

answered question regarding Ohio law will certainly not promote judicial economy,

at least as far as the Supreme Court of Ohio is concerned.



                                         14
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 15 of 17 PAGEID #: 20666




IV.   CONCLUSION

      Wal-Mart’s Motion to Certify fails because it does not present a legitimate

question on an uncertain issue under Ohio law. Additionally, the motion is untimely

and therefore procedurally defective. Plaintiffs therefore request that the Court deny

Wal-Mart’s Motion.

      Respectfully submitted this 7th day of June, 2021.

                                       /s/ Dennis P. Mulvihill

                                       Dennis P. Mulvihill (0063996)
                                       WRIGHT & SCHULTE, LLC
                                       23240 Chagrin Blvd., Suite 620
                                       Cleveland, OH 44122-5468
                                       (216) 591-0133
                                       (216) 591-0622 facsimile
                                       dmulvihill@yourlegalhelp.com
                                       Counsel for Plaintiff, Tressa Sherrod, et al.


                                       /s/ Shean Williams

                                       Shean Williams (Ga# 764139)
                                       The Cochran Firm Atlanta
                                       Admitted Pro Hac Vice
                                       100 Peachtree St. N.W., Suite 2600
                                       Atlanta, Georgia 30303
                                       Telephone: (404) 222-9922
                                       Facsimile: (404) 222-0170
                                       sdw@sistrunklaw.com
                                       Counsel for Plaintiffs

                                       /s/ Samuel Starks

                                       Samuel L. Starks (Ga# 676515)
                                       The Cochran Firm Atlanta
                                       Admitted Pro Hac Vice
                                       100 Peachtree St. N.W., Suite 2600
                                       Atlanta, Georgia 30303
                                       Telephone: (404) 222-9922
                                       Facsimile: (404) 222-0170 Atlanta, Georgia 30303


                                         15
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 16 of 17 PAGEID #: 20667




                                     Telephone: (404) 222-9922
                                     Facsimile: (404) 222-0170
                                     sstarks@cochranfirmatl.com
                                     Counsel for Plaintiffs


                                     /s/ Michael L. Wright
                                     ___________________________________
                                     Michael L. Wright (0067698)
                                     Wright & Schulte, LLC
                                     130 W. 2nd Street, Suite 1600
                                     Dayton, OH
                                     (937) 435-7500
                                     (937) 435-7511 facsimile
                                     mwright@yourohiolegalhelp.com
                                     Counsel for Plaintiffs




                                       16
Case: 3:14-cv-00454-WHR Doc #: 335 Filed: 06/07/21 Page: 17 of 17 PAGEID #: 20668




                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a copy of the foregoing was served upon Counsel for

Defendant in the following manner:

Patrick Kasson, Esq.                        Kevin E. Hexstall
Reminger Co., LPA                           Pro Hac Vice Counsel for Walmart Defendants
Capitol Square Building                     Marshall Dennehey Warner Coleman & Goggin
65 E. State Street, 4th Floor               2000 Market Street, Suite 2300
Columbus, OH 43215                          Philadelphia, PA 19103
Telephone: (614) 228-1311                   Telephone: (215) 575-2642
Facsimile: (614) 232-2410                   Facsimile: (215) 575-0856
pkasson@reminger.com                        kehexstall@mdwcg.com

Edward J. Dowd                              Neil F. Freund (#0012183)
Surdyk, Dowd & Turner Co., LPA              Freund, Freeze & Arnold
8163 Old Yankee St., Suite C                Fifth Third Center
Dayton, OH 45458                            1 South Main Street, Suite 1800
edowd@sdtlawyers.com                        Dayton, OH 45402-2017
Telephone: (937) 222-2333                   Telephone: (937) 222-2424
Facsimile: (937) 222-1970                   Facsimile: (937) 222-5369
                                            nfreund@ffalaw.com


       On the 7th day of June, 2021, via the Court’s ECF docket system.


                                            /s/ Dennis P. Mulvihill

                                            Dennis P. Mulvihill (0063996)




                                              17
